Title: To Benjamin Franklin from William Carmichael, 20 November 1781
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 20 November 1781
Mr Charles Traverse having been so obliging as to offer to charge himself with my pacquets for your Excellency, I have seized the opportunity of sending you a Discourse of Mr. Iove Llanos, which I mentioned in a former Letter & the Poem of Mr Ths. Iriarte on Musick. I am on an Intimate Footing with the Authors & If their Works give you any pleasure in the Perusal, your mentioning your satisfaction would be highly flattering to these Gentlemen. You see that I desire this Conditionally, For If their works should not please—I shall not mention to them that I have sent them to you— Mr Traverse who will put this Letter & the Books into your Excellencys hands, has resided more than 20 years in the Family of France here & is generally Esteemed by Natives & Foreigners. He has been particularly Civil to me and very Polite & Attentive to Mr & Mrs Jay, who have a great regard for Him. He will tell you much better than I can do, How desirous he is of being permitted now & then to have the honor of seeing a Man of whom he has heard so much— I hope your Grand Sons health has been reestablished by his Journey to the Country— Affairs are in the Same Situation as when I had last the honor to write to your Excellency. Mr Del Campo is dangerously Ill & his Sickness retards every thing. Our Dependance Public & Personal is on you.
I have the honor to be With great Respect Your Excellencys Most Humble Sert
Wm. Carmichael
His Excellency B. Franklin
 
Addressed: His Excellency / Benjamin Franklin / Passy / favd. by Mr. C. La Traverse
